Stephens, J.
1. The mere producing into open court by the surety of the principal in a recognizance bond at the hour and minute previously set by the judge as the time for imposing sentence after conviction, *501although accompanied, with the expression from the surety, directed to the judge: “Here he is [referring to the principal]; I have brought him back as you said,” does not show a compliance with the bond under which the surety was answerable for the. principal’s presence in court until after sentence is passed. Nor does ‘a compliance with such order of the court amount to a surrender of the principal by the surety. Williams v. Jenkins, 53 Ga. 167; Perkins v. Terrell, 1 Ga. App. 250 (58 S. E. 133); Andrews v. Hardwick, 29 Ga. App. 251 (114 S. E. 644).
Decided February 24, 1925.
Porter & Mebane, for plaintiff in error.
James Maddox, solicitor, contra.
2. It was therefore not error to direct a verdict for the plaintiff.

Judgment affvrmed.


Jenkins, P. J., and Bell, J., concur.